Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 3, “material to be separated” is vague and indefinite since the claim does not recite what the material is separated from or what it is separated into and “an orientation of the micro device” is vague and indefinite, since the claim does not indicate what other structure relative which the micro device is oriented relative to. 
Claim 3 is inconsistent with regard to independent claim 1, by reciting the control equation being based on radius of the dam rather than that of the device, itself; it being also unclear whether the recited acceleration of gravity and orientation of the micro device, respectively, refer back to the same acceleration and orientation as introduced in claim 1, or to other separate acceleration and orientation values which may be different from those of claim 1. 
In claim 6, a transitional verb or adverb, such as “being” or “is” between “dam” and “spaced apart” is necessary for grammatical clarity.
In claim 9, “the filler is in a form of beads” is grammatically confusing, here “…in the form of beads” would be more clear.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dimson PGPUBS Document US 2016/0209393 in view of Patrick et al PGPUBS Document US 2021/0060580 (Patrick, filed on 04/10/2018). Referenced paragraphs of the applied PGPUBS Documents are identified with “[ ]” symbols. Dimson discloses a solid phase extraction method using a micro device 12/112,212 (figure 10a-10c, 11b & 11c embodiments), having a dam-forming portion 131/231 including a dam in the form of, or comprising one or more frits 118b/118c/117/218b/218c [0006, 0028, 0082-0087], the method comprising the steps of:
i) injecting a solvent and a filler into the micro device, such that the solvent and filler move to the dam-forming portion [0083, 0085], the dam thereof allowing only the solvent to flow therethrough, but not allowing the filler to pass therethrough [0028-0034], and thereby adsorbing a material separated onto the filler in the dam-forming portion [0028]; and

wherein during at least the one extracting step, the micro device is rotated about a central axis [0080, 0083] .
The claims differ by requiring: the rotation of the micro device being performed at an angular velocity defined by the recited Equation 1 concerning rotational angular velocity of the micro device being determined by a factor of g which is an acceleration of gravity, divided by r which is a radius of the micro device, and multiplied by the cosine of 90 degrees – an orientation of the micro device, which is in the range of 0 to 90 degrees. Patrick teaches rotating a laboratory or micro-scale centrifuge device [0003], operated and positioned at angles or orientations varying from a center axis during operation [0003 and 0013-0016] which are defined by angular velocity determined by radius of the device and gravitational acceleration [0004]. It would have been obvious to one of ordinary skill in the solid phase extraction arts, to have coupled the micro device of Dimson, to a centrifugal force applying mechanism, such that the rotation is performed at an angular velocity, as taught by Patrick, to facilitate separation of differing masses of solid materials and liquid elements so as to selectively collect different constituent species of the mixture being subjected to solid phase extraction and centrifuging. 
Dimson further discloses: for claim 2, an inlet (116a [0085]) for injecting configured to receive injection of a solvent and a solid phase, gel, polymer or resin filler 4 [0044];
an outlet (22, 33, figure 1b) configured to receive discharging of the solvent [0042]; and

a dam (16a, 16b, 16c frit, figures 1b, 10a-10c, 11b, 11c [0042-0044, 0083-0085) disposed within the dam-forming portion, the dam configured to allow that allows only the solvent to flow there-through but configured to prevent the filler 4 from passing there-through [0028-0034],
wherein each of the dam-forming portion and the dam has a circular or cylindrical cross section with respect to a central axis of the micro device, the central axis extending in a longitudinal direction of the inlet in which the inlet extends, each cross section being perpendicular to the central axis, and wherein the dam-forming portion is configured to accommodate the filler deposited onto the dam in the form of a disk that is centered with respect to the central axis in the dam-forming portion (figure 1B 1b, 10a-10c, 11b, 11c and [0028-0034, 0083-0085]);
for claim 4, each of the inlet, and outlet optionally having a circular cross section with the inlet and outlet being perpendicular and of relatively smaller diameter than the dam [0068 wherein the microcolumn may have different shapes or footprint shapes, or be of hexagonal, of octagonal shape, or receive connective fittings to smaller fluid input devices [0068, 0069] 
for claims 5, 7 and 8, the dam also optionally incorporating a compression layer in the form of being of a conical shape or having a protruding surface [0033, 0034]
for claim 6, the micro device for solid phase extraction according to claim 1, wherein the dam-forming portion has a first end portion connected to the inlet and a second end portion connected to the outlet, the first and second end portions being 
for claim 9, the dam comprising sorbent particles of varied particulate form, i.e. suggesting beads [0028].
For claim 3, Dimson discloses the compression components or frit dam-forming components having approximately the same diameter as that of the micro device (figures 1b, 11b, 11c), thus the teachings of Patrick regarding rotating a laboratory or micro-scale centrifuge device [0003], operated and positioned at angles or orientations varying from a center axis during operation [0003 and 0013-0016] which are defined by angular velocity determined by radius of the device or dam and gravitational acceleration [0004] as applied to claim 1, would be similarly applicable to claim 3.
		ALLOWABLE SUBJECT MATTER
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 10 would distinguish over all of the prior art in view of recitation of the solid phase extraction method according to the steps of claim 1 and further where the rotation of the micro device is driven by contact between an outer surface of the micro device and the head of the motor, which is connected to a rotation shaft, in turn connected to a drive motor.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The 
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
06/17/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778